COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-432-CV
 
PARKER
COUNTY, TEXAS                                                    APPELLANT
 
                                                   V.
 
JACOB
KAYSER                                                                     APPELLEE
 
                                               ----------
             FROM
THE 43RD DISTRICT COURT OF PARKER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED:  July 16, 2009




[1]See Tex. R. App. P. 47.4.